   Case 3:20-cv-01526-L Document 24 Filed 10/12/20                 Page 1 of 6 PageID 403


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 TASIA WILLIAMS and VINCENT                      §
 DOYLE,                                          §
                                                 §
        Plaintiffs,                              §
                                                 §
 vs.                                             §           CIVIL CAUSE NO. 3:20-cv-01526-G
                                                 §
                                                 §
 CITY OF DALLAS, TEXAS; CHIEF                    §
 ULYSHA RENEE HALL; JOHN DOE                     §
 POLOCE OFFICERS 1–50,                           §
                                                 §
                                                 §
        Defendants.                              §


         THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION



TO THE HONORABLE JUDGE OF THIS COURT:

       Plaintiffs Tasia Williams and Vincent Doyle (collectively, “Plaintiffs”) and Defendants

City of Dallas, Texas and Chief U. Reneé Hall (“Defendants”) (collectively, the “Parties”) file this

Third Joint Stipulation to Extend Agreed Preliminary Injunction and, in support, state as follows:

       On June 11, 2020, the Parties reached an agreement concerning the Plaintiffs’ Motion for

Temporary Restraining Order filed on that same date. In accordance with the terms of the Parties’

agreement, the Court entered an Agreed Preliminary Injunction enjoining the Defendants and all

officers of the Dallas Police Department from:

       1. using “less lethal” weapons, such as tear gas, smoke bombs, flashbangs, pepperballs,

           mace, and other chemical agents in connection with protests: (a) against any protesters,

           bystanders, civilians, or members of the press, who are not posing any immediate threat




THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                                   1
   Case 3:20-cv-01526-L Document 24 Filed 10/12/20                 Page 2 of 6 PageID 404



           of serious harm to anyone, or (b) using such devices or chemical agents for purposes

           of controlling peaceful crowds; and

       2. firing or deploying kinetic impact projectiles into a crowd for any purpose.

(Doc. 10.) The Court further ordered that the preliminary injunction shall be in effect from June

11, 2020, and continue until September 9, 2020, “unless otherwise dissolved, extended, or

modified by the court.” Id.

       Before the initial injunction expired on September 9, 2020, the Parties conferred and agreed

to extend the preliminary injunction for another 30 days, from September 9, 2020, to October 9,

2020. The Court entered an order extending the preliminary injunction to continue in effect until

October 9, 2020. (Doc. 22).

       On October 9, 2020, the Parties filed a second joint stipulation agreeing to extend the

preliminary injunction for another seven days, specifically from October 9, 2020, through October

16, 2020. (Doc. 23). As of the date of this filing, the court had not yet entered an order approving

the Parties’ second joint stipulation and extending the preliminary injunction.

       Since October 9, 2020, the Parties have continued their discussions and have conferred and

hereby agree to extend the preliminary injunction for another thirty days from October 16, 2020,

to allow them an opportunity to continue their discussions on additional language for two recently

revised Dallas Police Department General Orders that may impact the terms of the preliminary

injunction. Therefore, the Parties have agreed to extend the preliminary injunction specifically

from October 9, 2020, through November 15, 2020. The Parties further agree to continue to waive

the bond requirement pursuant to Federal Rule of Civil Procedure 65(c).

       The Parties pray that the Court approve their Third Joint Stipulation to Extend Agreed

Preliminary Injunction, and extend the preliminary injunction as herein requested from October 9,




THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                                   2
   Case 3:20-cv-01526-L Document 24 Filed 10/12/20          Page 3 of 6 PageID 405



2020, through November 15, 2020, “unless otherwise dissolved, extended, or modified by the

court.”


Dated: October 12, 2020




THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                         3
  Case 3:20-cv-01526-L Document 24 Filed 10/12/20       Page 4 of 6 PageID 406



                                    Respectfully submitted,

                                    By:/s/ Michelle Simpson Tuegel
                                    Michelle Simpson Tuegel
                                    TX Bar No. 24075187
                                    THE SIMPSON TUEGEL LAW FIRM
                                    3301 Elm St. Dallas, Texas 75226
                                    214-774-9121 (P)
                                    214-614-9218 (F)
                                    michelle@stfirm.com

                                    By: /s/ Daryl K. Washington
                                    Daryl K. Washington
                                    TX Bar No. 24013714
                                    WASHINGTON LAW FIRM, PC
                                    325 N. St. Paul St., Suite 3950
                                    Dallas, Texas 75201
                                    214-880-4883 (P)
                                     214-751-6685 (F)
                                    dwashington@dwashlawfirm.com

                                    Daniel A. Dailey, Esq.
                                    IL Bar No. 6312616
                                    ddailey@kingdomlitigators.com
                                    Tatiauna J. Holland, Esq.
                                    TX Bar No. 24090519
                                    tjh@tjhollandlaw.com
                                    Adam Greenfield
                                    TX Bar No. 24075494
                                    agreenfield@candglegal.com
                                    KINGDOM LITIGATORS, INC.,
                                    A Public Interest Law Firm
                                    3131 McKinney Ave., Ste. 600
                                    Dallas, Texas 75204
                                    (214) 422-9350 (P)
                                    (469)736-0022 (F)

                                    Morgan A. McPheeters
                                    TX Bar No. 24081279
                                    MCPHEETERS LAW, PLLC
                                    4447 N. Central Expy., Suite 101 #158
                                    Dallas, Texas 75205
                                    469-862-8233 (P)
                                    morgan@mcpheeterslaw.com




THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                  4
  Case 3:20-cv-01526-L Document 24 Filed 10/12/20       Page 5 of 6 PageID 407



                                    Jessica Foster
                                    TX Bar No. 24094123
                                    1408 N. Riverfront Blvd., Suite 241
                                    Dallas, Texas 75207
                                    (214) 865-9742 (P)
                                    jfoster@jfosterlegal.com

                                    George Oginni
                                    TX Bar No. 24108191
                                    Pro Hac Vice Admission Pending
                                    LEO & OGINNI TRIAL LAWYERS, PLLC
                                    3801 Kirby, Suite 605
                                    Houston, Texas 77098
                                    (713) 280-3204 (P)
                                    george@helpishere.law

                                    ATTORNEYS FOR PLAINTIFFS

                                    and




THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                  5
   Case 3:20-cv-01526-L Document 24 Filed 10/12/20                Page 6 of 6 PageID 408



                                            CITY ATTORNEY OF THE CITY OF
                                            DALLAS

                                            Christopher J. Caso
                                            City Attorney

                                                By: /s/ Stacy Jordan Rodriguez (with permission)
                                                Tatia R. Wilson
                                                Executive Assistant City Attorney
                                                Texas State Bar No. 00795793
                                                tatia.wilson@dallascityhall.com

                                                Stacy Jordan Rodriguez
                                                Executive Assistant City Attorney
                                                Texas Bar No. 11016750
                                                stacy.rodriguez@dallascityhall.com

                                                Molly P. Ward
                                                Senior Assistant City Attorney
                                                Texas Bar No. 24046589
                                                molly.ward@dallascityhall.com

                                                Devin Q. Alexander
                                                Senior Assistant City Attorney
                                                Texas Bar No. 24104554
                                                devin.alexander@dallascityhall.com

                                            7DN Dallas City Hall
                                            1500 Marilla Street
                                            Dallas, Texas 75201
                                            Telephone: 214-670-3519
                                            Telecopier: 214-670-0622

                                            Attorneys for Defendants
                                            City of Dallas, Texas, and Chief U. Reneé Hall

                                   CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, the foregoing Third Joint Stipulation to
Extend Agreed Preliminary Injunction was electronically served on all counsel of record via the
Court’s ECF system on this the 12th day of October, 2020:



                                                           /s/ Morgan A. McPheeters
                                                           Morgan A. McPheeters



THIRD JOINT STIPULATION TO EXTEND AGREED PRELIMINARY INJUNCTION                                6
